                                            Case 5:20-cv-02107-EJD Document 40 Filed 06/17/20 Page 1 of 12




                                   1
                                   2
                                   3
                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6                                         SAN JOSE DIVISION

                                   7
                                           DEBBIE ALICE THOMPSON,
                                   8                                                      Case No. 5:20-cv-02107-EJD
                                                       Plaintiff,
                                   9                                                      ORDER DENYING PLAINTIFF’S
                                                v.                                        MOTION TO REMAND; GRANTING
                                  10                                                      DEFENDANTS’ MOTION TO DISMISS
                                           U.S. BANK NATIONAL ASSOCIATION,                WITHOUT LEAVE TO AMEND
                                  11       AS TRUSTEE, SUCCESSOR IN
                                           INTEREST TO BANK OF AMERICA,                   Re: Dkt. Nos. 11, 30
                                  12       NATIONAL ASSOCIATION, AS
Northern District of California
 United States District Court




                                           TRUSTEE AS SUCCESSOR BY MERGER
                                  13       TO LASALLE BANK, NATIONAL
                                           ASSOCIATION AS TRUSTEE FOR
                                  14       WAMU, et al.,
                                  15                   Defendants.

                                  16           Plaintiff Debbie Alice Thompson brings this suit against Defendants U.S. Bank National
                                  17   Association, as trustee, successor in interest to Bank of America, National Association, as Trustee
                                  18   as successor by merger to Lasalle Bank, National Association as trustee for Wamu, McCarthy &
                                  19   Holthus, LLP (“McCarthy”), California Reonveyance Company (“CRC”), Colleen Irby (“Irby”),
                                  20   and Quality Loan Service Corporation (“Quality”) for injunctive relief to remove allegedly void
                                  21   clouds on title. Before the Court is Defendants’ motion to dismiss the complaint and Plaintiff’s
                                  22   motion to remand. Having considered the Parties’ papers, the Court DENIES Plaintiff’s motion
                                  23   to remand and GRANTS Defendants’ motion to dismiss.1
                                  24

                                  25
                                  26   1
                                        The Court found this motion suitable for consideration without oral argument. See N.D. Cal.
                                  27   Civ. L.R. 7-1(b). See Dkt. 38.
                                       Case No.: 5:20-cv-02107-EJD
                                  28   ORDER DENYING PLAINTIFF’S MOTION TO REMAND; GRANTING DEFENDANTS’
                                       MOTION TO DISMISS WITHOUT LEAVE TO AMEND
                                                                                       1
                                           Case 5:20-cv-02107-EJD Document 40 Filed 06/17/20 Page 2 of 12




                                   1       I.      BACKGROUND

                                   2               A. Factual Background

                                   3            On or about June 15, 2006, Plaintiff obtained a loan in the principal amount of

                                   4   $1,770,000.00 (“the Loan”) from Washington Mutual Bank, FA (“WaMu”). See Request for

                                   5   Judicial Notice (“RJN”), Dkt. 12, Ex. 1.2 Repayment of the Loan was secured by a deed of trust

                                   6   (“DOT”) that encumbers the real property located at 18285 Constitution Avenue, Monte Sereno,

                                   7   California 95030 (the “Property”). Id. The DOT was recorded in the Official Records of Santa

                                   8   Clara County on or about June 22, 2006. Id. The DOT identifies WaMu as the lender, CRC as

                                   9   trustee, and Plaintiff as the borrower and trustor. Id. Paragraph 22 of the DOT provides that the

                                  10   Lender retains the right to invoke the power of sale and to direct the trustee to initiate foreclosure

                                  11   in the event of default. Id. ¶ 22. It also states that the Note could be sold one or more times

                                  12   without prior notice to Plaintiff. Id. ¶ 20.
Northern District of California
 United States District Court




                                  13            In 2006, Plaintiff’s loan was securitized into a securitized trust, the WaMu Mortgage Pass-

                                  14   Through Certificates Series 2006-AR9 Trust (the “Trust”). See id., Exs. 2–3. Under the Pooling

                                  15   and Servicing Agreement, WaMu retained the right to service Plaintiff’s Loan, which included the

                                  16   right to initiate foreclosure in the event of default, for the Trust’s benefit. Id., Ex. 2. at §§ 3.01,

                                  17   3.09. The Pooling and Servicing Agreement also designated LaSalle Bank, N.A. as the original

                                  18   Trustee. Id. at § 1.01. On or about December 3, 2010, an assignment of deed of trust (“First

                                  19
                                  20   2
                                         Plaintiff objects to Defendants request for judicial notice. See Dkt. 35. Defendants request that
                                  21   the Court take judicial notice of various documents related to (1) the deed of trust, (2) the
                                       assignment of the deed of trust, and (3) Plaintiff’s various litigation regarding the mortgage.
                                  22   Generally, district courts may not consider material outside the pleadings when assessing the
                                       sufficiency of a complaint under Federal Rule of Civil Procedure 12(b)(6). Lee v. City of L.A.,
                                  23   250 F.3d 668, 688 (9th Cir. 2001). Courts may, however, take notice of documents pursuant to
                                       Federal Rule of Evidence 201 or documents incorporated by reference. See Khoja v. Orexigen
                                  24   Therapeutics, Inc., 899 F.3d 988, 998 (9th Cir. 2018). Rule 201 permits a court to take judicial
                                       notice of an adjudicative fact “not subject to reasonable dispute,” that is “generally known” or
                                  25   “can be accurately and readily determined from sources whose accuracy cannot reasonably be
                                       questioned.” Fed. R. Evid. 201(b). A court may take judicial notice of matters of public record.
                                  26   Khoja, 899 F.3d at 999. The Exhibits that Defendants requests the Court notice are matters of
                                       public record and/or incorporated by reference. Thus, Defendants’ request for judicial notice is
                                  27   GRANTED.
                                       Case No.: 5:20-cv-02107-EJD
                                  28   ORDER DENYING PLAINTIFF’S MOTION TO REMAND; GRANTING DEFENDANTS’
                                       MOTION TO DISMISS WITHOUT LEAVE TO AMEND
                                                                                          2
                                          Case 5:20-cv-02107-EJD Document 40 Filed 06/17/20 Page 3 of 12




                                   1   ADOT”) memorializing the transfer in interest to the Trust was recorded in the Official Records of

                                   2   Santa Clara County. Id., Ex. 4.

                                   3          When the financial crisis unfolded in 2008, WaMu was taken into receivership by the

                                   4   Federal Deposit Insurance Corporation (“FDIC-Receiver”). JP Morgan Chase Bank, N.A.

                                   5   (“Chase”) acquired certain assets and liabilities of WaMu from FDIC-Receiver pursuant to a

                                   6   Purchase and Assumption Agreement. Id., Ex. 5.

                                   7          On or about December 3, 2010, a notice of default and election to sell under the DOT was

                                   8   recorded in the Official Records of Santa Clara County (“Notice of Default”). Id., Ex. 6. The

                                   9   Notice of Default indicates that Plaintiff’s payment on the Loan had not been made as of January

                                  10   1, 2010. Id. On or about August 26, 2014, a substitution of trustee was recorded in the Official

                                  11   Records of Santa Clara County substituting ALAW as trustee of the DOT. Id., Ex. 7. Thereafter,

                                  12   on or about May 7, 2015, a substitution of trustee was recorded in the Official Records of Santa
Northern District of California
 United States District Court




                                  13   Clara County, substituting Quality as trustee of the DOT. Id., Ex. 8.

                                  14          On or about June 29, 2016, a corrective assignment of deed of trust (“Second ADOT”) was

                                  15   recorded in the Official Records of Santa Clara County. Id., Ex. 9. The Second ADOT

                                  16   memorialized the transfer of interest in the DOT to Chase. Id. Immediately thereafter, a third

                                  17   assignment of deed of trust (“Third ADOT”) was recorded in the Official Records of Santa Clara

                                  18   County. Id., Ex. 10. The Third ADOT memorialized the transfer in interest of the DOT to U.S.

                                  19   Bank National Association, as Trustee, successor in interest to Bank of America, National

                                  20   Association as Trustee as successor by merger to LaSalle Bank, National Association as Trustee

                                  21   for WaMu Mortgage Pass-Through Certificates Series 2006 AR9 Trust. Id. The First ADOT,

                                  22   Second ADOT, and Third ADOT are collectively referred to as the “Assignments.”

                                  23          After the Notice of Default was recorded, the Property was noticed for a trustee’s sale

                                  24   numerous times, the latest being recorded in the Official Records of Santa Clara County on

                                  25   February 22, 2019. Id., Ex. 11.

                                  26

                                  27
                                       Case No.: 5:20-cv-02107-EJD
                                  28   ORDER DENYING PLAINTIFF’S MOTION TO REMAND; GRANTING DEFENDANTS’
                                       MOTION TO DISMISS WITHOUT LEAVE TO AMEND
                                                                         3
                                          Case 5:20-cv-02107-EJD Document 40 Filed 06/17/20 Page 4 of 12




                                   1              B. Procedural History

                                   2          On September 16, 2015, Plaintiff filed a complaint with the Santa Clara County Superior

                                   3   Court (the “2015 Lawsuit”). Id., Ex. 12. The 2015 Lawsuit was later removed and then remanded

                                   4   back to the superior court. Id., Ex. 13. On September 1, 2016, Plaintiff’s attorney filed a request

                                   5   for dismissal without prejudice of the 2015 Lawsuit. Id., Ex. 14. On September 7, 2016, Plaintiff

                                   6   filed a complaint against Chase and the Trust in pro per with the Santa Clara County Superior

                                   7   Court (the “2016 Lawsuit”). Id., Ex. 15. The complaint included copies of the Assignments as

                                   8   exhibits and alleged they were defective. Id. at ¶¶ 9–11. After the 2016 Lawsuit was removed to

                                   9   federal court, Chase and the Trust filed a motion to dismiss. Id., Ex. 16. Upon review of the

                                  10   motion and Plaintiff’s opposition, the court ultimately ruled that Plaintiff had failed to state a

                                  11   cognizable claim and granted Chase and the Trust’s motion to dismiss without leave to amend.

                                  12   Id., Ex. 19. Plaintiff has also filed a series of bankruptcy actions. See id., Exs. 20–28.
Northern District of California
 United States District Court




                                  13          On or about February 20, 2020, Plaintiff filed the instant action in the Superior Court of

                                  14   California, County of Santa Clara. See Complaint (“Compl.”) at 3, Dkt. 1-1. In this Complaint,

                                  15   Plaintiff alleges that the Assignments are void and contain material, false statements of interest

                                  16   and authority and thus cloud Plaintiff’s title. See id. ¶ 2. Plaintiff seeks equitable relief—she

                                  17   wants this Court to cancel and expunge the falsely recorded instruments. See id. at 35–36. On

                                  18   March 26, 2020, Defendants timely removed this action based on diversity and federal question

                                  19   jurisdiction. See Notice of Removal, Dkt. 1. Defendants filed a motion to dismiss the Complaint,

                                  20   which argues that the Complaint is barred by (1) the doctrines of res judicata and collateral

                                  21   estoppel, (2) the doctrine of judicial estoppel, and (3) the relevant statute of limitations. Motion to

                                  22   Dismiss Complaint (“MTD”), Dkt. 11; see also Joinder re Motion to Dismiss, Dkt. 14. Thereafter,

                                  23   on April 27, 2020, Plaintiff filed a motion to remand the action. Motion to Remand (“MTR”),

                                  24   Dkt. 30. Defendants filed an opposition to Plaintiff’s motion to remand. Opposition re Motion to

                                  25   Remand (“MTR Opp.”), Dkt. 33; see also Reply re Motion to Remand (“MTR Reply”), Dkt. 36.

                                  26   Likewise, Plaintiff filed an opposition to Defendants’ motion to dismiss. Opposition re Motion to

                                  27
                                       Case No.: 5:20-cv-02107-EJD
                                  28   ORDER DENYING PLAINTIFF’S MOTION TO REMAND; GRANTING DEFENDANTS’
                                       MOTION TO DISMISS WITHOUT LEAVE TO AMEND
                                                                         4
                                          Case 5:20-cv-02107-EJD Document 40 Filed 06/17/20 Page 5 of 12




                                   1   Dismiss (“MTD Opp.”), Dkt. 34; see also Reply re Motion to Dismiss (“MTD Reply”), Dkt. 37.

                                   2       II.      LEGAL STANDARDS

                                   3                A. Motion to Remand

                                   4             The party seeking removal bears the burden of establishing jurisdiction. Gaus v. Miles,

                                   5   Inc., 980 F.2d 564, 566 (9th Cir. 1992). A defendant sued in state court may remove the action to

                                   6   federal court only if the action could have been brought in federal court in the first instance. 28

                                   7   U.S.C. § 1441(a). “If at any time before final judgment it appears that the district court lacks

                                   8   subject matter jurisdiction, the case shall be remanded.” 28 U.S.C. § 1447(c).

                                   9             The Court strictly construes the removal statute against removal jurisdiction. Id. Federal

                                  10   jurisdiction must be rejected if there is any doubt as to the right of removal in the first instance.

                                  11   Libhart v. Santa Monica Dairy Co., 592 F.2d 1062, 1064 (9th Cir. 1979). Federal courts are

                                  12   “particularly skeptical of cases removed from state court.” Warner v. Select Portfolio Servicing,
Northern District of California
 United States District Court




                                  13   193 F. Supp. 3d 1132, 1134 (C.D. Cal. 2016) (citing Gaus, 980 F.2d at 566).

                                  14                B. Motion to Dismiss

                                  15             To survive a Rule 12(b)(6) motion to dismiss, a complaint must contain sufficient factual

                                  16   matter, accepted as true, to “state a claim for relief that is plausible on its face.” Ashcroft v. Iqbal,

                                  17   556 U.S. 662, 678 (2009) (discussing Federal Rule of Civil Procedure 8(a)(2)). A claim has facial

                                  18   plausibility when the plaintiff pleads factual content that allows the court to draw the reasonable

                                  19   inference that the defendant is liable for the misconduct alleged. Id. The requirement that the

                                  20   court “accept as true” all allegations in the complaint is “inapplicable to legal conclusions.” Id. If

                                  21   there are two alternative explanations, one advanced by the defendant and the other advanced by

                                  22   the plaintiff, both of which are plausible, the “plaintiff's complaint survives a motion to dismiss

                                  23   under Rule 12(b)(6).” Starr v. Baca, 652 F.3d 1202, 1216 (9th Cir. 2011). Dismissal can be based

                                  24   on “the lack of a cognizable legal theory or the absence of sufficient facts alleged under a

                                  25   cognizable legal theory.” Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1990).

                                  26

                                  27
                                       Case No.: 5:20-cv-02107-EJD
                                  28   ORDER DENYING PLAINTIFF’S MOTION TO REMAND; GRANTING DEFENDANTS’
                                       MOTION TO DISMISS WITHOUT LEAVE TO AMEND
                                                                         5
                                           Case 5:20-cv-02107-EJD Document 40 Filed 06/17/20 Page 6 of 12




                                   1       III.      DISCUSSION

                                   2                 A. Plaintiff’s Motion to Remand

                                   3              Plaintiff argues that this Court must remand her action back to the Superior Court of

                                   4   California, County of Santa Clara. A defendant sued in state court may remove the action to

                                   5   federal court if the action could have been brought in federal court in the first instance. 28 U.S.C.

                                   6   § 1441(a). A federal court may exercise subject-matter jurisdiction over a case or controversy so

                                   7   long as it has either (1) diversity jurisdiction, see 28 U.S.C. § 1332, or (2) federal question

                                   8   jurisdiction, see 28 U.S.C. § 1331.3 Because the Court possesses diversity jurisdiction, Plaintiff’s

                                   9   motion to remand is denied.

                                  10                     1. Diversity of Citizenship

                                  11              Pursuant to 28 U.S.C. § 1332, district courts have original jurisdiction over civil actions

                                  12   with diverse parties and where the amount in controversy exceeds $75,000. In determining
Northern District of California
 United States District Court




                                  13   whether complete diversity exists among the parties, courts “ignore the citizenship of nominal or

                                  14   formal parties who have no interest in the action, and are merely joined to perform the ministerial

                                  15   act of conveying the title if adjudged to the complainant.” Prudential Real Estate Affiliates, Inc. v.

                                  16   PRR Realty, Inc., 204 F.3d 867, 873 (9th Cir. 2000) (quotation marks and citations omitted). A

                                  17   nominal defendant is a person “who holds the subject matter of the litigation in a subordinate or

                                  18   possessory capacity as to which there is no dispute.” SEC v. Colello, 139 F. 3d 674, 676 (9th Cir.

                                  19   1998) (quotation marks and citations omitted). The paradigmatic nominal defendant is “a trustee,

                                  20   agent, or depositary . . . [who is] joined purely as a means of facilitating collection.” Id. (internal

                                  21   quotations and citation omitted). Because the nominal defendant has no legitimate claim to the

                                  22   disputed property, he is not a real party in interest. Id. Accordingly, “there is no claim against

                                  23   him and it is unnecessary to obtain subject matter jurisdiction over him once jurisdiction of the

                                  24   defendant is established.” Id. (quotation marks and citations omitted).

                                  25
                                  26   3
                                        Defendants argue that this Court also has federal question jurisdiction over the case. Because the
                                  27   Court finds that it has diversity jurisdiction, it does not reach this argument.
                                       Case No.: 5:20-cv-02107-EJD
                                  28   ORDER DENYING PLAINTIFF’S MOTION TO REMAND; GRANTING DEFENDANTS’
                                       MOTION TO DISMISS WITHOUT LEAVE TO AMEND
                                                                                            6
                                          Case 5:20-cv-02107-EJD Document 40 Filed 06/17/20 Page 7 of 12




                                   1           Defendants CRC, Irby, McCarthy, and Quality destroy complete diversity as they, like

                                   2   Plaintiff, are California citizens. Defendants argue that CRC, Irby, McCarthy, and Quality are

                                   3   nominal defendants. MTR Opp. at 6–7. The Court agrees.

                                   4           Plaintiff wants to have the Assignments declared void based on alleged fraudulent activity.

                                   5   See Compl. at 3. The Complaint, however, provides no facts from which this Court can infer that

                                   6   (all) Defendants actively participated in the recordation of void assignments. Cf. MTD at 12.

                                   7   Regarding Quality, the Complaint only alleges that Quality “was an entity doing business in the

                                   8   State of California.” See Compl. ¶ 9. It says nothing about how Quality participated in the

                                   9   Assignments or that Quality acted in a capacity outside of its trustee duties. Indeed, this is why

                                  10   Quality filed a declaration of nonmonetary status in the state court. See Dkt. 1-2. While Plaintiff

                                  11   objected to this declaration, the objection fails to allege that Quality participated in any wrongful

                                  12   acts or omissions based on a capacity outside of its trustee duties. See Boruta v. JPMorgan Chase
Northern District of California
 United States District Court




                                  13   Bank, N.A., 2019 WL 4010367, at *4 (N.D. Cal. Aug. 26, 2019).

                                  14           Regarding Irby, the only allegations against her is that she was a “robo-signer” and not

                                  15   authorized to execute the First ADOT. Compl. ¶¶ 29, 35. Courts have routinely rejected this

                                  16   premise. Javaheri v. JPMorgan Chase Bank, N.A., 2012 WL 3426278, at *6 (C.D. Cal. Aug. 13,

                                  17   2012); Pratap v. Wells Fargo Bank, N.A., 63 F.Supp.3d 1101, 1109 (N.D. Cal. 2014) (“[W]here a

                                  18   plaintiff alleges that a document is void due to robo-signing, yet does not contest the validity of

                                  19   the underlying debt, and is not a party to the assignment, the plaintiff does not have standing to

                                  20   contest the alleged fraudulent transfer”).

                                  21           Regarding CRC, the original trustee of the Loan, Plaintiff does not state any substantive

                                  22   claim against this defendant. Rather, Plaintiff plainly alleges only that CRC employed Defendant

                                  23   Irby. See Compl. ¶¶ 7–8. This is insufficient to show that CRC participated in a capacity outside

                                  24   of its trustee duties.

                                  25           Regarding McCarthy, the Complaint only alleges that McCarthy is the legal counsel for the

                                  26   Trust. See id. ¶ 6. This is insufficient to show that McCarthy acted in a capacity outside his duties

                                  27
                                       Case No.: 5:20-cv-02107-EJD
                                  28   ORDER DENYING PLAINTIFF’S MOTION TO REMAND; GRANTING DEFENDANTS’
                                       MOTION TO DISMISS WITHOUT LEAVE TO AMEND
                                                                         7
                                          Case 5:20-cv-02107-EJD Document 40 Filed 06/17/20 Page 8 of 12




                                   1   to the trust.

                                   2           Moreover, Plaintiff has not shown that CRC, Irby, McCarthy, or Quality have any

                                   3   beneficial interest in the DOT. Plaintiff seeks “the equitable removal of clouds on title.” MTD at

                                   4   12. The only party claiming an interest in the DOT is the Trust, i.e. Defendant U.S. Bank.

                                   5   Accordingly, because Defendants CRC, Irby, McCarthy, and Quality have no interest in the Trust

                                   6   and have not acted in an improper capacity, they are not real parties in interest and are nominal

                                   7   defendants for purposes of diversity. See Colello, 139 F.3d at 676.

                                   8                   2. Amount in Controversy

                                   9           Plaintiff next argues that because she seeks only equitable relief, the amount in controversy

                                  10   does not exceed $75,000. In response, Defendants contend that even while the Complaint does

                                  11   not claim a specific monetary amount, the value of the equitable relief far exceeds $75,000.

                                  12   Defendants are correct; the value of the Property and the rights at issue exceed the $75,000
Northern District of California
 United States District Court




                                  13   threshold requirement.

                                  14           Generally, the “amount in controversy is determined from the allegations or prayer of the

                                  15   complaint.” St. Paul Mercury Indem. Co. v. Red Cab Co., 303 U.S. 283, 289 (1938). “In actions

                                  16   seeking declaratory or injunctive relief, it is well established that the amount in controversy is

                                  17   measured by the value of the object of the litigation.” Hunt v. Wash. State Apple Advertising

                                  18   Comm’n, 432 U.S. 333, 347 (1977). Where the crux of the litigation involves property rights, it is

                                  19   the property value or loan amount that determines the amount in controversy. See Chapman v.

                                  20   Deutsche Bank Nat’l Trust Co., 651 F.3d 1039, 1045 n.2 (9th Cir. 2011).

                                  21           Here, Plaintiff seeks to have the Assignments voided so that Defendant U.S. Bank National

                                  22   will not be able to foreclose on the Property. See Compl. ¶ 50 (“Plaintiff will suffer irreparable

                                  23   harm in absence of [the Assignments being voided] because Plaintiff is threatened with the loss of

                                  24   her Property . . . .”). Indeed, at bottom, Plaintiff seeks to have the Assignments permanently

                                  25   voided to prevent the Trust from foreclosing the Property. Plaintiffs’ allegations demonstrate that

                                  26   the real “subject of this litigation [is] the property, whose value is well over $75,000.” See

                                  27
                                       Case No.: 5:20-cv-02107-EJD
                                  28   ORDER DENYING PLAINTIFF’S MOTION TO REMAND; GRANTING DEFENDANTS’
                                       MOTION TO DISMISS WITHOUT LEAVE TO AMEND
                                                                         8
                                          Case 5:20-cv-02107-EJD Document 40 Filed 06/17/20 Page 9 of 12




                                   1   Hendricks v. Wells Fargo Bank, N.A., 2015 WL 1644028, at *5 (C.D. Cal. Apr. 14, 2015); see

                                   2   also RJN, Ex. 11 (valuing the balance of the Loan at $2,535,153.15); Id., Ex. 6 (Plaintiff valuing

                                   3   the Property at $2,950,000 in her pending Bankruptcy action); cf. Jauregui v. Nationstar Mortgage

                                   4   LLC, 2015 WL 2154148, at *3–*4 (C.D. Cal. May 7, 2015) (finding that amount in controversy

                                   5   was not met because the plaintiff only sought to temporarily halt foreclosure). Accordingly, the

                                   6   amount in controversy is satisfied.

                                   7                  3. Burford Abstention

                                   8          Plaintiff last argues that even if diversity jurisdiction exists, this Court should abstain from

                                   9   exercising jurisdiction over this case under Burford v. Sun Oil Co. See MTR at 15. Specifically,

                                  10   Plaintiff contends that this case should be remanded because it only implicates California state

                                  11   interests. MTR at 15.

                                  12          “Abstention from the exercise of federal jurisdiction is the exception, not the rule.” Colo.
Northern District of California
 United States District Court




                                  13   River Water Conservation Dist. v. United States, 424 U.S. 800, 813 (1976); see also Quackenbush

                                  14   v. Allstate Ins. Co., 517 U.S. 706, 728 (1996) (“[T]he power to dismiss recognized in Burford

                                  15   represents an extraordinary and narrow exception to the duty of the District Court to adjudicate a

                                  16   controversy properly before it.” (citation and quotation marks omitted)). Under the Burford

                                  17   abstention doctrine, when state court review is available, a federal court sitting in equity must

                                  18   decline to hear the matter if: (1) “there are ‘difficult questions of state law bearing on policy

                                  19   problems of substantial public import whose importance transcends the result in the case then at

                                  20   bar’”; or (2) “where the ‘exercise of federal review of the question in a case and in similar cases

                                  21   would be disruptive of state efforts to establish a coherent policy with respect to a matter of

                                  22   substantial public concern.’” New Orleans Pub. Serv. Inc. v. Council of City of New Orleans, 491

                                  23   U.S. 350, 361 (1989) (quoting Colo. River Water Conservation Dist., 424 U.S. at 814). Federal

                                  24   district courts sitting in the Ninth Circuit apply three factors to determine whether Burford

                                  25   abstention is appropriate: “whether (1) the state has concentrated suits challenging state agency

                                  26   actions in particular courts; (2) the federal issues are not easily separable from state issues with

                                  27
                                       Case No.: 5:20-cv-02107-EJD
                                  28   ORDER DENYING PLAINTIFF’S MOTION TO REMAND; GRANTING DEFENDANTS’
                                       MOTION TO DISMISS WITHOUT LEAVE TO AMEND
                                                                         9
                                         Case 5:20-cv-02107-EJD Document 40 Filed 06/17/20 Page 10 of 12




                                   1   which the state courts have special aptitude; and (3) federal involvement may disturb state efforts

                                   2   to establish consistent policy.” Schmidt v. Cty. of Nev., 2011 WL 445836, at *5 (E.D. Cal. Feb. 8,

                                   3   2011).

                                   4            Plaintiff seems to misunderstand the Burford standard—it is not enough to show that a

                                   5   state is interested in the issue or that the matter concerns issues of state law. Cf. MTR at 16–17.

                                   6   Plaintiff must show that federal intervention would seriously disrupt a state’s efforts to establish a

                                   7   consistent policy and that the matter involves significant state-law issues such that the

                                   8   extraordinary measure of abstention is warranted. Plaintiff has not done this. First, Plaintiff has

                                   9   provided no evidence that California has concentrated suits involving fraudulent and/or void title

                                  10   clouds in particular courts. Second, as noted, Plaintiff’s state law claims do not involve “difficult

                                  11   questions of state law bearing on policy problems of substantial public import.” Moore v. Regents

                                  12   of Univ. of Cal., 793 P.2d 479 (Cal. 1990). Rather, they involve property interests particular to
Northern District of California
 United States District Court




                                  13   Plaintiff. Third, the Court’s review of this matter will not disturb California’s efforts to establish

                                  14   consistent state policy, especially since this Court (sitting in diversity) must follow relevant

                                  15   California law. Accordingly, Burford abstention is inapplicable and the Court retains diversity

                                  16   jurisdiction over the case. Plaintiff’s motion to remand is thus DENIED.

                                  17               B. Defendant’s Motion to Dismiss is GRANTED

                                  18            Defendant argues that this case is barred by res judicata. MTD at 5. The Court agrees.

                                  19            “Res judicata, or claim preclusion, prohibits lawsuits on ‘any claims that were raised or

                                  20   could have been raised’ in a prior action.” Stewart v. U.S. Bankcorp., 297 F.3d 953, 956 (9th Cir.

                                  21   2002) (citing Owens v. Kaiser Found. Health Plan, 244 F.3d 708, 713 (9th Cir. 2001)). Res

                                  22   judicata applies when there is: “(1) an identity of claims; (2) a final judgment on the merits; and

                                  23   (3) identity or privity between parties.” Id. (quotations marks omitted).

                                  24            In determining whether there is an “identity of claims” for purposes of res judicata, courts

                                  25   assess four factors: “(1) whether rights or interests established in the prior judgment would be

                                  26   destroyed or impaired by prosecution of the second action; (2) whether substantially the same

                                  27
                                       Case No.: 5:20-cv-02107-EJD
                                  28   ORDER DENYING PLAINTIFF’S MOTION TO REMAND; GRANTING DEFENDANTS’
                                       MOTION TO DISMISS WITHOUT LEAVE TO AMEND
                                                                         10
                                         Case 5:20-cv-02107-EJD Document 40 Filed 06/17/20 Page 11 of 12




                                   1   evidence is presented in the two actions; (3) whether the two suits involve infringement of the

                                   2   same right; and (4) whether the two suits arise out of the same transactional nucleus of facts.”

                                   3   United States v. Liquidators of European Fed. Credit Bank, 630 F.3d 1139, 1150 (9th Cir. 2011).

                                   4   The claims raised in the Complaint are the same as those in the 2016 lawsuit before Judge

                                   5   Freeman. See Thompson v. JPMorgan Chase Bank, N.A., 2017 WL 897440 (N.D. Cal. Mar. 7,

                                   6   2017). In the 2016 Lawsuit, Plaintiff claimed that the Assignments (the same Assignments at

                                   7   issue in this lawsuit) were void. See id. at *2 (discussing the three assignments of the DOT).

                                   8   Indeed, in the 2016 complaint, Plaintiff contended that the First, Second, and Third ADOTs were

                                   9   defective and that Irby lacked the power to robo-sign the First ADOT. See RJN, Ex. 15 ¶¶ 9, 10–

                                  10   11, 16–17. Hence, the claims at issue in the 2016 Lawsuit are also at issue in this lawsuit.

                                  11           Moreover, the 2016 Lawsuit was a “final judgment on the merits.” See Stewart, 297 F.3d

                                  12   at 956 (The phrase “final judgment on the merits” is often used interchangeably with “dismissal
Northern District of California
 United States District Court




                                  13   with prejudice.”); Thompson, 2017 WL 897440, at *8 (dismissing the action without leave to

                                  14   amend).

                                  15           Lastly, there is privity among the parties. The Ninth Circuit has defined privity in the res

                                  16   judicata context as “a legal conclusion ‘designating a person so identified in interest with a party

                                  17   to former litigation that he represents precisely the same right in respect to the subject matter

                                  18   involved.’” United States v. Schimmels, 127 F.3d 875, 881 (9th Cir. 1997) (quoting Sw. Airlines

                                  19   Co. v. Tex. Int’l Airlines, Inc., 546 F.2d 84, 95 (5th Cir. 1977)). Privity exists if “there is sufficient

                                  20   commonality of interest.” Tahoe-Sierra Pres. Council, Inc. v. Tahoe Reg’l Planning Agency, 322

                                  21   F.3d 1064, 1081 (9th Cir. 2003). Here, while Defendants were not named parties in the 2016

                                  22   lawsuit, the allegations asserted against Defendants are the same and Defendants have the same

                                  23   interest in the DOT. Thus, Defendants are in privity with the 2016 defendants.

                                  24           In an attempt to overcome the preclusive effect of the 2016 Lawsuit and judgment of

                                  25   dismissal, Plaintiff argues that the instant lawsuit involves different facts and claims. MTD Opp.

                                  26   at 8. However, Plaintiff’s Complaint does not include any new allegations. Rather, Plaintiff

                                  27
                                       Case No.: 5:20-cv-02107-EJD
                                  28   ORDER DENYING PLAINTIFF’S MOTION TO REMAND; GRANTING DEFENDANTS’
                                       MOTION TO DISMISS WITHOUT LEAVE TO AMEND
                                                                         11
                                         Case 5:20-cv-02107-EJD Document 40 Filed 06/17/20 Page 12 of 12




                                   1   argues only in opposition that a 2018 loan service transfer and a 2019 notice of trustee’s sale

                                   2   (which occurred after the 2016 Lawsuit) present new claims. Even if Plaintiff had included such

                                   3   allegations in her Complaint, they are still linked to the previously adjudged Assignments because

                                   4   the inability to (1) transfer the loan and (2) notice a trustee sale stems from the alleged void-ness

                                   5   of the three Assignments at issue. As noted, Judge Freeman found that Plaintiff’s theory relating

                                   6   to assignments of the DOT was not sound and lacked a proper basis in statutes and case law.

                                   7   Thompson, 2017 WL 897440, at *8. That finding has not changed; thus, the 2018 loan service

                                   8   transfer and 2019 notice of trustee sale were proper. Accordingly, Plaintiff’s Complaint is barred

                                   9   on res judicata grounds and Plaintiff is foreclosed from relitigating her claims in this action.

                                  10      IV.      CONCLUSION

                                  11            For the foregoing reasons, Plaintiff’s motion to remand is DENIED and Defendants’

                                  12   motion to dismiss is GRANTED without leave to amend. See Datt v. Wells Fargo, 2019 WL
Northern District of California
 United States District Court




                                  13   5722384, at *4 (N.D. Cal. Nov. 5, 2019) (finding that denial of leave to amend is proper if res

                                  14   judicata bars the claims at issue). Plaintiff is advised that she may not file duplicative litigation.

                                  15   Judgement will be entered in favor of Defendants and the Clerk shall close the file.

                                  16            IT IS SO ORDERED.

                                  17   Dated: June 17, 2020

                                  18                                                     ______________________________________
                                                                                         EDWARD J. DAVILA
                                  19                                                     United States District Judge
                                  20
                                  21
                                  22
                                  23
                                  24

                                  25
                                  26

                                  27
                                       Case No.: 5:20-cv-02107-EJD
                                  28   ORDER DENYING PLAINTIFF’S MOTION TO REMAND; GRANTING DEFENDANTS’
                                       MOTION TO DISMISS WITHOUT LEAVE TO AMEND
                                                                         12
